510 F.2d 428
88 L.R.R.M. (BNA) 3278, 76 Lab.Cas.  P 10,618
David O'REILLY, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent,andInternational Association of Machinists and AerospaceWorkers, AFL-CIO, Local Lodge No. 504, Intervenor.MORTON SALT COMPANY, a division of Morton International,Inc., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent,andInternational Association of Machinists, Oakland Lodge No.284, International Association of Machinists andAerospace Workers, AFL-CIO, Intervenor.
Nos. 26892, 71--1853.
United States Court of Appeals,Ninth Circuit.
Jan. 17, 1975.

J. Richard Thesing (argued), Littler, Mendelson & Fastiff, San Francisco, Cal., for petitioner in 26892.
Robert M. Lieber (argued), Littler, Mendelson & Fastiff, San Francisco, Cal., for petitioner in 71--1853.
Joseph E. Mayer, Atty., NLRB (argued), Washington, D.C., for respondent in 26892 and 71--1853.
Bernard Dunau (argued), Washington, D.C., for intervenor in 26892 and 71--1853.
Before CHAMBERS and BROWNING, Circuit Judges, and SHARP,* District Judge.
OPINION
PER CURIAM:


1
The Supreme Court vacated the judgments in these cases and remanded them for reconsideration in light of N.L.R.B. v. Boeing Company, 412 U.S. 67, 93 S.Ct. 1952, 36 L.Ed.2d 752 (1973).  Machinists and Aerospace Workers Local 504 v. O'Reilly, 414 U.S. 807, 94 S.Ct. 36, 38 L.Ed.2d 43 (1973).


2
In No. 71--1853, we continue to adhere to those portions of our opinion, reported at 472 F.2d 416 (9th Cir. 1972), holding that the Board properly defined the issues before it and that the 'nostrike' provision of the collective bargaining agreement had no application to the honoring of a sister union's lawful picket line.


3
As for the other issue in the case, the Supreme Court has settled that it is not within the purview of the Board's responsibility to review the reasonableness of disciplinary fines imposed by unions upon their members.  N.L.R.B. v. Boeing Company, supra.


4
Accordingly, the petition to review the order of the National Labor Relations Board is denied.


5
In No. 26,892, the single issue presented is that which is now concluded by Boeing.  Therefore, the petition to review the order of the National Labor Relations Board is denied.



*
 The Honorable Morell E. Sharp, United States District Judge for the Western District of Washington, sitting by designation